Mr. Justice Walker delivered the opinion of the Court: It appears, from the record in this case, that the certificate, or articles of association, offered in evidence, was the original, and not a copy. It therefore could not have been truly certified to be a true copy by the clerk. It seems to have been recorded in the proper county, and no objection to its admission is perceived, and hence, it was not error to admit it. The main question in the case is, whether the finding of the jury, that appellants were jointly liable, is manifestly against the evidence. It appears from the evidence, and it was so stated by Thomas, that they purchased goods which were charged to them, and that sometimes one paid and sometimes the other; that they were jointly engaged in farming and stock raising on the farm upon which the mill and pump were placed. It is true, that Thomas was alone present when the purchase was made, and it was placed upon his land, and states that each improved his own land. It would, howeverjiseem to be manifest that it was purchased for the use of the-ir .stock and for their mutual benefit, and as a means of advancing their farming and stock growing interests, which were joj-nt. And being in the habit'of purchasing goods and other .property for the farm, and either of them paying for it; and being in the habit of purchasing other property jointly, á jury might reasonably infer that, this being for joint use, it was purchased on their joint account, notwithstanding it was placed on the separate land of one of them. While it may be that the evidence is not of that clear and satisfactory character as would leave no doubt, still, the evidence tended to show that the purchase was made on their joint account, as was their constant habit of purchasing other property. We are of the opinion, that there was evidence to warrant the finding of the jury, and the judgment must be affirmed. Judgment affirmed.